OPINION — AG — QUESTION(1): "CAN A NOTARY PUBLIC TAKE ACKNOWLEDGEMENTS OUTSIDE THE COUNTY OF HIS RESIDENCE OR IS HE RESTRICTED TO THE COUNTY IN WHICH HE RESIDES?" — AFFIRMATIVE, QUESTION(2): "MUST AN INDIVIDUAL BE A CITIZEN OF THE UNITED STATES AND A RESIDENT OF THE STATE OF OKLAHOMA TO BE ELIGIBLE FOR APPOINTMENT AS A NOTARY PUBLIC, AND IF SO, WHAT CONSTITUTES A LEGAL RESIDENT, OR MAY ANY PERSON RESIDING IN THE STATE OF OKLAHOMA ONLY FOR A SHORT PERIOD OF TIME BE APPOINTED AS A NOTARY PUBLIC?" — HE OR SHE MUST BE A CITIZEN OF THE UNITED STATES, AND MUST, WITH BONA FIDE INTENT, ACTUALLY RESIDE IN A PLACE IN OKLAHOMA WHERE HIS "HABITATION IS FIXED WITHOUT PRESENT PURPOSE OF REMOVING THEREFROM". CITE: 49 O.S. 1961 1 [49-1], 51 O.S. 1961 1 [51-1], 51 O.S. 1961 2 [51-2] [51-2], 51 O.S. 1963 Supp., 21 [51-21] (51 O.S. 1961 21 [51-21]), ARTICLE XV, SECTION 1 (FRED HANSEN)